DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a response to correspondent filed on 10/23/19.
Drawings
The submitted drawings of 9/30/19 are accepted.
Allowable Subject Matter
Claims (1, 4 and 5) are allowed.
The following is an examiner’s statement of reasons for allowance: prior art of record (Kurpinski et al – 7688179)neither discloses nor suggests the opening/closing (lock/unlock) a door that based on outer door handle switch being pulled to trigger a pseudo outer door handle switch ON signal that is equivalent to the outer door handle switch ON signal output by the outer door handle switch, when the presence of the user is sensed to be in the closed state and the locked state based on the authentication communication between the authentication unit and the portable device, with the pseudo door lock trigger signal as a trigger, and when the door is in the locked state, the door driving unit drives the door to be in the open state based on the authentication communication between the authentication unit and the portable device, with the pseudo outer door handle switch ON signal as a trigger thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Wong whose telephone number is (571) 272-7566.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K. WONG/Primary Examiner, Art Unit 2689